—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 22, 1999, convicting him of burglary in the first degree, assault in the second degree, aggravated criminal contempt, and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People’s case rested solely on the theory that he had unlawfully entered into a dwelling, and that it was therefore reversible error for the Supreme Court to charge the jury on the portion of Penal Law § 140.30 which imposes liability for “remain [ing] unlawfully” there (see, People v Gaines, 74 NY2d 358). This contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Lipton, 54 NY2d 340; People v Lafond, 213 AD2d 678) and, in any event, is without merit.
The defendant’s remaining contentions are either without merit or do not require reversal. Krausman, J. P., McGinity, Schmidt and Adams, JJ., concur.